                 Case 5:18-cr-00506-BLF Document 19 Filed 12/17/18 Page 1 of 2




 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5081
          Katherine.Griffin@usdoj.gov
 8

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                         )   NO. 5:18-CR-506-BLF
13                                                     )
              Plaintiff,                               )   JOINT [PROPOSED] ORDER EXCLUDING TIME
14                                                     )   FROM DECEMBER 4, 2018 TO JANUARY 29,
         v.                                            )   2019
15                                                     )
     KRISTOPHER PURCELL, aka “K-Dawg,”                 )
16                                                     )
              Defendant.                               )
17                                                     )

18
              The defendant, KRISTOPHER PURCELL, represented by Edward Ajlouny, and the government,
19
     represented by Assistant United States Attorney Katherine Griffin, appeared before the Court on
20
     December 4, 2018, for a status conference. During this hearing, the government represented that
21
     production of discovery was ongoing, and the parties requested a continuance of the matter until January
22
     29, 2019, for the effective preparation of counsel.
23
              The matter was continued to January 29, 2019, at 9:00 AM, for a further status conference before
24
     the Court. Based upon the representation of counsel and for good cause shown, the Court finds that failing
25
     to exclude the time between December 4, 2018 and January 29, 2019, would deny counsel the reasonable
26
     time necessary for effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.
27
     § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time between
28
     ORDER EXLUDING TIME
     Case No. 5:18-CR-506-BLF
                 Case 5:18-cr-00506-BLF Document 19 Filed 12/17/18 Page 2 of 2




 1 December 4, 2018 and January 29, 2019 from computation under the Speedy Trial Act outweigh the best

 2 interests of the public and the defendant in a speedy trial.

 3            Therefore, IT IS HEREBY ORDERED that the time between December 4, 2018, through and

 4 including January 29, 2019, shall be excluded from computation under the Speedy Trial Act. See 18

 5 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 6

 7
           'HFHPEHU
 8 DATED: ___________________                                     ___________________________
                                                                  HON. BETH LABSON FREEMAN
 9                                                                United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER EXLUDING TIME
     Case No. 5:18-CR-506-BLF
